


 

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Employment Agreement”) is effective as of the
21st day of April, 2008 by and between Ames True Temper, Inc., a Delaware
corporation (the “Company”), and Lawrence D. Baab (the “Executive”).

WHEREAS, the Company and its subsidiaries are engaged in the business of (i)
manufacturing, marketing and distributing long-handled tools, wheelbarrows, hose
reels, striking tools, pruning implements, pots and planters, snow tools, lawn
carts, repair handles, garden hoses, and decorative accessories for the lawn and
garden, and (ii) conducting such other activities as are undertaken from time to
time by the Company and each of its Affiliates, as defined in Section 9(f), as a
result of future acquisitions, or otherwise; and

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, as the Senior Vice President of Sales and Marketing, in
accordance with the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises in this Employment Agreement, the parties agree as follows:

1. Employment. The Company hereby agrees to employ Executive as the Senior Vice
President of Sales and Marketing, and Executive hereby agrees to accept such
employment, all in accordance with the terms and conditions of this Employment
Agreement. Executive hereby represents and warrants that neither Executive’s
entry into this Employment Agreement nor Executive’s performance of Executive’s
obligations hereunder will conflict with or result in a breach of the terms,
conditions or provisions of any other agreement or obligation of any nature to
which Executive is a party or by which Executive is bound, including, without
limitation, any development agreement, non-competition agreement or
confidentiality agreement entered into by Executive.

2. Term of Employment and Automatic Renewal. The term of Executive’s employment
under this Employment Agreement will commence on the date of this Employment
Agreement and will continue until the third (3rd) anniversary of the date of
this Employment Agreement (the “Initial Employment Period”). THE INITIAL
EMPLOYMENT PERIOD AND ANY RENEWAL EMPLOYMENT PERIOD (AS DEFINED HEREIN) SHALL
AUTOMATICALLY BE RENEWED AND EXTENDED ON THE SAME TERMS AND CONDITIONS CONTAINED
HEREIN FOR CONSECUTIVE ONE-YEAR PERIODS (EACH, A “RENEWAL EMPLOYMENT PERIOD”),
UNLESS NOT LATER THAN SIXTY (60) DAYS PRIOR TO THE END OF THE INITIAL EMPLOYMENT
PERIOD OR ANY RENEWAL EMPLOYMENT PERIOD, AS THE CASE MAY BE, EITHER PARTY SHALL
GIVE WRITTEN NOTICE TO THE OTHER PARTY OF ITS ELECTION TO TERMINATE THIS
EMPLOYMENT AGREEMENT. The Initial Employment Period and the Renewal Employment
Periods are hereinafter referred to as the “Employment Period.” For purposes of
this Employment Agreement, any notice of termination electing not to renew this
Employment Agreement pursuant to this Section 2 shall be deemed: (i) a
termination without Due Cause pursuant to Section 9(d) if such notice is
delivered by the Company; or (ii) a voluntary resignation without Good Reason
pursuant to Section 9(e) if such notice is delivered by Executive.
Notwithstanding anything to the contrary contained herein, the Employment Period
is subject to termination pursuant to Section 9 below.

 

 

--------------------------------------------------------------------------------






3. Position and Responsibilities. Executive shall report to and be subject to
the direction of the President, ATT-U.S. Executive shall perform and discharge
such duties and responsibilities for the Company as the President, ATT-U.S. may
from time to time reasonably assign Executive. Executive understands and
acknowledges that such duties shall be subject to revision and modification by
the President, ATT-U.S. and/or the Board of Directors (the “Board”) of CHATT
Holdings LLC (“CHATT”), as appropriate, upon reasonable notice to Executive.
During the Employment Period, Executive shall devote Executive’s full business
time, attention, skill and efforts to the faithful performance of Executive’s
duties herein, and shall perform the duties and carry out the responsibilities
assigned to Executive, to the best of Executive’s ability, in a diligent,
trustworthy and businesslike manner for the purpose of advancing the Company.
Executive acknowledges that Executive’s duties and responsibilities will require
Executive’s full-time business efforts and agrees that during the Employment
Period, Executive will not engage in any outside business activities that
conflict with the Executive’s obligations under this Employment Agreement.

4. Compensation.

(a) Base Salary. During the Employment Period, the Company shall pay to
Executive a minimum base salary at the rate of $250,000 per year (the “Base
Salary”), less applicable tax withholding, subject to increase from time to
time, solely at the Company’s discretion, payable at the Company’s regular
employee payroll intervals. Executive’s performance shall be reviewed annually
and the Base Salary may be increased, effective January 1 of each year, at the
Company’s sole discretion.

(b) Bonus. Executive shall receive a one-time signing bonus of $21,000 (the
“Signing Bonus”) payable within thirty (30) days of the date of this Employment
Agreement. In the event Executive’s employment with the Company is terminated by
Executive for any reason within one (1) year of the date of this Employment
Agreement, Executive shall return the amount of the Signing Bonus to the Company
within thirty (30) days of the termination date. The Executive shall be eligible
to receive an annual bonus for each year during the Employment Period. The
target annual bonus is 50% of the Executive’s Base Salary, and he is eligible to
receive up to a maximum of 100% of his Base Salary. Two thirds (2/3) of the
annual bonus will be based on the Company’s achievement of annual EBITDA and
cash flow targets approved by the Board of CHATT (or a committee thereof) and
one third (1/3) will be based on individual performance objectives approved by
the President, ATT-U.S. or the Board of CHATT. For purposes of fiscal year 2008,
(x) the Executive shall be entitled to a pro rata annual bonus and (y) the
Executive is guaranteed achievement of the individual performance objectives.

(c) Car Allowance. During the Employment Period, the Company shall provide the
Executive with a monthly car allowance of $825.00.

5. Benefit Plans. During the Employment Period, Executive will be entitled to
receive traditional employment benefits comparable to those benefits provided to
other senior executive officers of the Company (subject to any applicable
waiting periods, eligibility requirements, or other restrictions), which may
include insurance (medical, dental, life, disability, directors and officers,
etc.), retirement plans, and profit sharing plans.

 

 

2

 

--------------------------------------------------------------------------------






Notwithstanding the foregoing, the Company may, at any time or from time to
time, amend, modify, suspend or terminate any benefit plan or program
contemplated hereunder in this Section 5 for any reason and without the
Executive’s prior written consent; provided that such amendment, modification,
suspension or termination does not disproportionately impact the Executive as
compared to the other participants under such plan or program.

6. Business Expenses; Moving Expenses. The Company, in accordance with policies
and practices established by the Board from time to time, will pay or reimburse
Executive for all expenses (including travel and cell phone expenses) reasonably
incurred by Executive during the Employment Period in connection with the
performance of Executive’s duties under this Employment Agreement, provided that
Executive shall provide to the Company documentation or evidence of expenses for
which Executive seeks reimbursement in accordance with the policies and
procedures established by the Board or the Company from time to time. The
Executive is entitled to the Executive A moving package pursuant to the
relocation policy of the Company, a copy of which is attached as Annex A to this
Agreement.

7. Vacation. Executive shall be entitled to vacation at the rate of four (4)
weeks per calendar year in accordance with the Company’s vacation policy
(pro-rated for partial years). Executive shall make good faith efforts to
schedule vacations so as to least conflict with the conduct of the Company’s
business and will give the Company adequate advance notice of Executive’s
planned absences. Up to half of Executive’s unused vacation time may be carried
over to subsequent years; provided, however, that in no event shall Executive be
entitled to greater than six (6) weeks vacation per year.

8. Confidentiality, Inventions, Non-Competition and Non-Solicitation Agreement.
As of the date hereof, Executive shall have entered into a confidentiality,
inventions, non-competition and non-solicitation agreement, in the form of
Exhibit A attached hereto and made a part hereof (the “Confidentiality,
Inventions, Non-Competition and Non-Solicitation Agreement”).

9. Termination.

(a) Death. The Employment Period will terminate immediately upon the death of
Executive. If the Employment Period is terminated pursuant to this Section 9(a),
the Company shall have no further obligation to Executive (or the Executive’s
estate) except for salary and benefits accrued through the date of termination
(the “Accrued Benefits”).

(b) Due Cause. The Company may terminate the Employment Period immediately upon
written notice to Executive for a material breach of this Employment Agreement
by Executive. The following events constitute the exclusive list of events that
will be deemed a material breach of this Employment Agreement (each of which
shall constitute “Due Cause”):

 

(i)

Executive’s material breach of any of Executive’s obligations under (a) the
Confidentiality, Inventions, Non-Competition and Non-Solicitation Agreement, (b)
this Employment Agreement, (c) any Subscription Agreement pursuant to which
Executive is issued or acquires equity interests in CHATT, (d) to the extent
party thereto, the Amended and Restated Unitholders Agreement of CHATT, dated as
of June 28, 2004, as

 

 

3

 

--------------------------------------------------------------------------------






in effect from time to time, (e) to the extent party thereto, the Limited
Liability Company Agreement of CHATT, dated as of June 28, 2004, by and among
the parties thereto, as in effect from time to time or (f) to the extent party
thereto, the Registration Rights Agreement of CHATT, dated as of June 28, 2004,
by and among the parties thereto, as in effect from time to time; or

 

(ii)

Executive’s continued and deliberate neglect of, willful misconduct in
connection with the performance of, or refusal to perform Executive’s duties in
accordance with Section 3 of this Employment Agreement, which, in the case of
neglect or failure to perform, has not been cured within thirty (30) days after
Executive has been provided notice of the same; or

 

(iii)

Executive’s engagement in any conduct which injures the integrity, character,
financial position or financial performance of the business or reputation of the
Company or which impugns Executive’s own integrity, character or reputation so
as to cause Executive to be unfit to act in the capacity of the Senior Vice
President of Sales and Marketing of the Company; or

 

(iv)

the Board’s good faith determination that Executive has committed an act or acts
constituting a felony, or other act involving dishonesty, disloyalty or fraud
against the Company.

If the Employment Period is terminated pursuant to this Section 9(b), the
Company shall have no further obligation to Executive except for the Accrued
Benefits.

(c) Permanent Disability. The Company may terminate the Employment Period upon
the Permanent Disability (as defined below) of the Executive. If the Employment
Period is terminated pursuant to this Section 9(c), then Executive will be
entitled to receive the Accrued Benefits, and such benefits, if any, as may be
provided Executive pursuant to the Company’s disability insurance policy. Except
as set forth in the immediately preceding sentence, if the Employment Period is
terminated pursuant to this Section 9(c), the Company shall have no further
obligation to Executive. For purposes of this Employment Agreement, the term
“Permanent Disability” shall mean that Executive is unable to perform, with or
without reasonable accommodation, by reason of physical or mental incapacity,
the essential functions of the Executive’s position for ninety (90) or more days
in any one hundred twenty (120) day period. The Board shall determine, according
to the facts then available, whether and when a Permanent Disability has
occurred. Such determination shall not be arbitrary or unreasonable.

(d) Termination by the Company without Due Cause. The Company may terminate the
Employment Period without Due Cause upon thirty (30) days’ prior written notice.
If the Employment Period is terminated pursuant to this Section 9(d), then
Executive will be entitled to receive (i) the Accrued Benefits and (ii) the
Executive’s Base Salary plus benefits (at the same cost to the Executive as in
effect immediately prior to such termination of employment) for a period of
twelve (12) months, payable at the Company’s regular payroll intervals.
Notwithstanding the above, Executive shall receive such severance payment only
if Executive is not in material breach of any of the provisions of the
Confidentiality, Inventions, Non-Competition

 

 

4

 

--------------------------------------------------------------------------------






and Non-Solicitation Agreement. Except as set forth in this Section 9(d), if the
Employment Period is terminated pursuant to this Section 9(d), the Company shall
have no further obligation to Executive.

(e) Voluntary Resignation by Executive. Executive may terminate the Employment
Period at any time for any reason upon thirty (30) days’ prior written notice.
If the Employment Period is terminated pursuant to this Section 9(e), the
Company shall have no further obligation to Executive except for the Accrued
Benefits; provided, however, that if Executive is terminating the Employment
Period for Good Reason (as defined below), then Executive will also be entitled
to receive as severance pay the Executive’s Base Salary plus benefits (at the
same cost to the Executive as in effect immediately prior to such termination of
employment) for a period of twelve (12) months, payable at the Company’s regular
payroll intervals. Notwithstanding the above, Executive shall receive such
amounts only if Executive is not in material breach of any of the provisions of
the Confidentiality, Inventions, Non-Competition and Non-Solicitation Agreement.
The following events will be deemed “Good Reason” for which Executive may
terminate the Employment Period and receive the severance payments set forth in
this Section 9(e):

 

(i)

a material diminution of the Executive’s responsibilities after notice to the
Company and a thirty (30) day opportunity to cure; or

 

(ii)

any material breach of this Employment Agreement on the part of the Company
(including, but not limited to, any decrease in the Base Salary without the
consent of the Executive or relocation of Executive’s place of employment to a
location that is greater than fifty (50) miles from the Harrisburg, Pennsylvania
metropolitan area), after notice to the Board, and a thirty (30) day opportunity
to cure; provided, however, that Executive is not in material breach of any of
the terms of this Employment Agreement.

(f) General Release. The receipt of any severance payment as set forth in this
Sections 9 above shall be contingent upon Executive’s execution of a general
release of all claims against the Company and its Affiliates (as defined below),
substantially in the form attached hereto as Exhibit B. For purposes of this
Employment Agreement, the term “Affiliates” means all persons or entities that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, the Company, all companies or
entities in which the Company owns an equity interest, and all predecessors,
successors and assigns of such affiliates.

(g) Mitigation. Notwithstanding anything herein to the contrary, to the extent
Executive obtains employment at any time during the entire twelve (12) months of
any severance period, the Company’s severance obligations under this Employment
Agreement, including, without limitation, the continuation of Executive’s
benefits hereunder, shall be reduced by the amount of any compensation or
benefits received (or accrued) by the Executive, including without limitation
any equity or other incentive compensation and any bonus, under such new
employment arrangement. Executive agrees that if Executive accepts other
employment at any time during the entire twelve (12) months of the severance
period, Executive shall notify the Company in writing within two (2) business
days of such acceptance. Executive acknowledges that the Executive’s failure to
abide by this provision shall entitle the Company to recoup all severance pay
previously paid to Executive pursuant to this Employment Agreement.

 

 

5

 

--------------------------------------------------------------------------------






(h) Survival. Termination of the Employment Period in accordance with this
Section 9, or expiration of the Employment Period, will not affect the
provisions of this Employment Agreement that survive such termination, including
without limitation, the provisions in the Confidentiality, Inventions,
Non-Competition and Non-Solicitation Agreement and will not limit either party’s
ability to pursue remedies at law or equity.

10. Attorney’s Fees. If either party prevails in a legal action to enforce or
protect its rights under this Employment Agreement, then that party shall be
entitled to recover reasonable attorneys’ fees, costs, and expenses, in addition
to all other relief, including but not limited to damages and injunctive relief.

11. Executive Assistance. Both during the Employment Period and for two (2)
years after the end of the Employment Period, Executive shall, upon reasonable
notice, furnish the Company with such information as may be in Executive’s
possession or control, and cooperate with the Company, as the Company may
reasonably request (with due consideration to Executive’s business activities
and obligations after the Employment Period), in connection with any litigation,
claim, or other dispute in which the Company or any of its Affiliates is or may
become a party. The Company shall reimburse Executive for all reasonable
out-of-pocket expenses incurred by Executive in fulfilling Executive’s
obligations under this Section 11. In addition, to the extent that the Executive
provides such assistance at any time after six months from the date that
Executive’s employment with the Company has terminated, and Executive is
required to be absent from employment for one or more days in order to provide
such assistance, the Company shall pay the Executive for each such day an amount
equal to the daily rate of the Executive’s Base Salary as in effect as of the
date of termination.

12. Effect of Prior Agreements. This Employment Agreement and the
Confidentiality, Inventions, Non-Competition and Non-Solicitation Agreement,
contain the entire understanding among the Company, CHATT and Executive relating
to the subject matter hereof and supersede any prior agreements, arrangements,
and understandings between Executive, CHATT, ATT Holding Co., and the Company
relating to the subject matter hereof.

13. Modification and Waiver. This Employment Agreement may not be modified or
amended, nor may any provisions of this Employment Agreement be waived, except
by an instrument in writing signed by the parties. No written waiver will be
deemed to be a continuing waiver unless specifically stated therein, and each
such waiver will operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

14. Severability. If, for any reason, any provision of this Employment Agreement
is held invalid, such invalidity will not affect any other provision of this
Employment Agreement, and each provision will to the full extent consistent with
law continue in full force and effect. If any provision of this Employment
Agreement is held invalid in part, such invalidity will in no way affect the
rest of such provision, and the rest of such provision, together with all other
provisions of this Employment Agreement, will, to the full extent consistent
with law, continue in full force and effect.

 

 

6

 

--------------------------------------------------------------------------------






15. Notices. Any notice, consent, waiver and other communications required or
permitted pursuant to the provisions of this Employment Agreement must be in
writing and will be deemed to have been properly given (a) when delivered by
hand; (b) when sent by telecopier (with acknowledgment of complete
transmission), provided that a copy is mailed by U.S. certified mail, return
receipt requested; (c) three (3) days after sent by certified mail, return
receipt requested; or (d) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case to the appropriate addresses and
telecopier numbers set forth below:

If to the Company:

Ames True Temper, Inc.

c/o Castle Harlan, Inc.

150 East 58th Street

New York, New York 10155

Attn:  Justin Wender

Fax:  (212) 207-8042

With a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

 

Attn.:

 Robert Goldstein, Esq.

 

Fax:

 (212) 593-5955

If to Executive:

To the address set forth in the personnel records of the Company.

Each party will be entitled to specify a different address for the receipt of
subsequent notices by giving written notice thereof to the other party in
accordance with this Section 15.

16. Third Party Beneficiaries. Nothing herein expressed or implied is intended
or shall be construed to confer upon or give to any person or entity, other than
the parties to this Employment Agreement and their respective permitted
successors and assigns, any rights or remedies under or by reason of this
Employment Agreement.

17. Headings. The headings and other captions in this Employment Agreement are
included solely for convenience of reference and will not control the meaning
and interpretation of any provision of this Employment Agreement.

18. Governing Law; Arbitration. This Employment Agreement has been executed in
the State of Pennsylvania, and its validity, interpretation, performance, and
enforcement will be governed by the laws of such state, except with respect to
conflicts of laws principles. Except for disputes arising out of an alleged
violation of the covenants set forth in the Confidentiality, Inventions,
Non-Competition and Non-Solicitation Agreement, any controversy or claim arising
out of or relating to any provision of this Employment Agreement or any other
document or agreement referred to herein shall be resolved by arbitration. The
arbitration process shall be

 

 

7

 

--------------------------------------------------------------------------------






instigated by either party giving written notice to the other of the desire for
arbitration and the factual allegations underlying the basis for the dispute.
The arbitration shall be conducted by such alternative dispute resolution
service as is agreed to by the parties, or, failing such agreement within thirty
(30) days after such dispute arises, by arbitrators selected as described below
in accordance with the rules and procedures established by the American
Arbitration Association. Only a person who is a practicing lawyer admitted to a
state bar may serve as an arbitrator. Each party shall select one arbitrator,
and those arbitrators shall choose a third arbitrator; these arbitrators shall
constitute the panel. The American Arbitration Association rules for employment
arbitration shall control any discovery conducted in connection with the
arbitration. The expenses of arbitration (other than attorneys’ fees) shall be
shared as determined by arbitration. Each side to the claim or controversy shall
pay their own attorneys’ fees. Any result reached by the panel shall be binding
on all parties to the arbitration, and no appeal may be taken. It is agreed that
any party to any award rendered in such arbitration proceeding may seek a
judgment upon the award and that judgment may be entered thereon by any court
having jurisdiction. The arbitration shall be conducted in the State of
Pennsylvania.

19. Non-Assignabilitv/Binding Effect. This Employment Agreement shall not be
assignable by either party without the prior written consent of the other party.
This Employment Agreement will be binding upon and inure to the benefit of
Executive, the Company, and their respective successors and permitted assigns.

20. No Strict Construction. The language used in this Employment Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any person.

21. Conformance with Code Section 409A. The parties hereto agree to negotiate in
good faith should any amendment to this Employment Agreement be required in
order to comply with Section 409A of the Internal Revenue Code.

[Remainder of Page Intentionally Blank; Signature Page to Follow]

 

 

8

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Employment Agreement to be
executed by its duly authorized officer and Executive has signed this Employment
Agreement, as of April 30, 2008.

 

 

 

 

AMES TRUE TEMPER, INC.

 

 

 

 

 

 

 

By:  

/s/ Richard Dell

 

 

 

Its:  

Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Lawrence D. Baab   4/30/08

 

 

 

Lawrence D. Baab

 

 

9

 

--------------------------------------------------------------------------------






 

 

 

EXHIBIT A

CONFIDENTIALITY, INVENTIONS,

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

This Confidentiality, Inventions, Non-Competition and Non-Solicitation Agreement
(the “Agreement”) is entered into this 21st day of April, 2008 by and between
CHATT Holdings LLC, its successors or assigns (the “Company”) and Lawrence D.
Baab (the “Executive”). This Agreement sets forth the entire agreement between
the parties hereto concerning the subject matter hereof and supersedes all prior
agreements and understandings concerning the subject matter hereof. In
consideration of employment by the Company and/or its Affiliates (as defined in
Section 2(b) below) of Executive, which Executive acknowledges to be good and
valuable consideration for the Executive’s obligations hereunder, the Company
and Executive agree as follows:

1.

The Business.

Executive acknowledges that the Company and its Affiliates are engaged in the
business of (i) manufacturing, marketing and distributing long-handled tools,
wheelbarrows, hose reels, striking tools, pruning implements, pots and planters,
snow tools, lawn carts, repair handles, garden hoses, and decorative accessories
for the lawn and garden, and (ii) conducting such other activities as are
undertaken (or are proposed or contemplated to be undertaken) from time to time
by the Company and each of its Affiliates as a result of future acquisitions or
otherwise (collectively, the “Business”).

2.

Confidential Information.

 

(a)

Executive acknowledges that the Confidential Information (as defined below)
constitutes a protectible business interest of the Company and its Affiliates,
and covenants and agrees that at all times during the period of Executive’s
employment, and at all times after termination of such employment, Executive
will not, directly or indirectly, disclose, furnish, make available or utilize
any Confidential Information other than in the course of performing duties as an
employee of the Company and/or its Affiliates. Executive will abide by Company
policies and rules as may be established from time to time by it for the
protection of its Confidential Information. Executive agrees that in the course
of employment with the Company, Executive will not bring to the Company’s
offices or use, disclose to the Company, or induce the Company to use, any
confidential information or documents belonging to others. Executive’s
obligations under this Section 2(a) with respect to Confidential Information
will survive termination of Executive’s employment with the Company, and will
terminate only at such time (if any) as the Confidential Information in question
becomes generally known to the public other than through a breach of Executive’s
obligations under this Agreement.

 

 

--------------------------------------------------------------------------------






 

 

 

 

(b)

As used in this Agreement, the term “Confidential Information” means any and all
confidential, proprietary or trade secret information, whether disclosed,
directly or indirectly, verbally, in writing or by any other means in tangible
or intangible form, including that which is conceived or developed by Executive,
applicable to or in any way related to: (i) the present or future business of
the Company or any of its Affiliates (as defined below); (ii) the research and
development of the Company or any of its Affiliates; or (iii) the business of
any client, vendor, supplier or distributor of the Company or any of its
Affiliates. Such Confidential Information includes the following property or
information of the Company and its Affiliates, by way of example and without
limitation, trade secrets, processes, formulas, data, program documentation,
customer lists, designs, drawings, algorithms, source code, object code,
know-how, improvements, inventions, licenses, techniques, all plans or
strategies for marketing, development and pricing, business plans, financial
statements, profit margins and all information concerning existing or potential
clients, suppliers or vendors. Confidential Information also means all similar
information disclosed to the Company or any Affiliate by third parties which is
subject to confidentiality obligations. The term “Affiliates” means (i) all
persons or entities controlling, controlled by or under common control with the
Company, (ii) all companies or entities in which the Company owns an equity
interest and (iii) all predecessors, successors and assigns of the those
Affiliates identified in (i) and (ii).

3.

Return of Materials.

Upon termination of employment with the Company, and regardless of the reason
for such termination, Executive will leave with, or promptly return to, the
Company all documents, records, notebooks, magnetic tapes, disks or other
materials, including all copies, in Executive’s possession or control which
contain Confidential Information or any other information concerning the
Company, any of its Affiliates or any of their respective products, services or
clients, whether prepared by the Executive or others. Notwithstanding the
foregoing, Executive shall be entitled to retain the Executive’s personal
effects provided any Confidential Information is removed therefrom.

4.

Inventions as Sole Property of the Company.

 

(a)

Executive covenants and agrees that all Inventions (as defined below) shall be
the sole and exclusive property of the Company.

 

(b)

As used in this Agreement, the term “Inventions” means any and all inventions,
developments, discoveries, improvements, works of authorship, concepts or ideas,
or expressions thereof, whether or not subject to patents, copyright, trademark,
trade secret protection or other intellectual property right protection (in the
United States or elsewhere), and whether or not reduced to practice, conceived
or developed by Executive while employed with the Company and/or any Affiliate
of the Company or within one (1) year following termination of such employment
which relate to or result from the actual or anticipated business, work,
research or

 

 

A-2

 

--------------------------------------------------------------------------------






 

 

 

investigation of the Company or any of its Affiliates or which are suggested by
or result from any task assigned to or performed by Executive for the Company or
any of its Affiliates.

 

(c)

Executive acknowledges that all original works of authorship which are made by
the Executive (solely or jointly) are works made for hire under the United
States Copyright Act (17 U.S.C., et seq.).

 

(d)

Executive agrees to promptly disclose to the Company all Inventions, all
original works of authorship and all work product relating thereto. This
disclosure will include complete and accurate copies of all source code, object
code or machine-readable copies, documentation, work notes, flow-charts,
diagrams, test data, reports, samples and other tangible evidence or results
(collectively, “Tangible Embodiments”) of such Inventions, works of authorship
and work product. All Tangible Embodiments of any Invention, work of authorship
or work product related thereto will be deemed to have been assigned to the
Company as a result of the act of expressing any Invention or work of authorship
therein.

 

(e)

Executive hereby assigns to the Company (together with the right to prosecute or
sue for infringements or other violations of the same) the entire worldwide
right, title and interest to any such Inventions or works made for hire, and
Executive agrees to perform, during and after employment, all acts deemed
necessary or desirable by the Company to permit and assist it, at the Company’s
expense, in registering, recording, obtaining, maintaining, defending, enforcing
and assigning Inventions or works made for hire in any and all countries.
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Executive’s agents and attorneys-in-fact to
act for and on Executive’s behalf and instead of Executive, to execute and file
any documents and to do all other lawfully permitted acts to further the above
purposes with the same legal force and effect as if executed by Executive; this
designation and appointment constitutes an irrevocable power of attorney and is
coupled with an interest.

 

(f)

Without limiting the generality of any other provision of this Section 4,
Executive hereby authorizes the Company and each of its Affiliates (and their
respective successors) to make any desired changes to any part of any Invention,
to combine it with other materials in any manner desired, and to withhold
Executive’s identity in connection with any distribution or use thereof alone or
in combination with other materials.

 

(g)

This Agreement does not apply to any invention for which no equipment, supplies,
facility or trade secret information of the Company or any Affiliate was used
and which was developed entirely on Executive’s own time, unless (1) the
invention relates (a) to the business of the Company or any Affiliate or (b) to
the Company’s or any Affiliate’s actual demonstrably anticipated research or
development; or (2) the invention results from any work performed by Executive
for the Company or any Affiliate.

 

 

A-3

 

--------------------------------------------------------------------------------






 

 

 

 

(h)

The obligations of Executive set forth in this Section 4 (including, but not
limited to, the assignment obligations) will continue beyond the termination of
Executive’s employment with respect to Inventions conceived or made by Executive
alone or in concert with others during Executive’s employment with the Company
and during the one (1) year thereafter, whether pursuant to this Agreement or
otherwise. These obligations will be binding upon Executive and Executive’s
executors, administrators and other representatives.

5.

List of Prior Inventions.

All Inventions which Executive has made prior to employment by the Company or
any Affiliate (including without limitation Ames True Temper, Inc.) are excluded
from the scope of this Agreement. As a matter of record, Executive has set forth
on Annex I hereto a complete list of those Inventions which might relate to the
Company’s Business and which have been made by Executive prior to employment
with the Company. Executive represents that such list is complete. If no list is
attached, Executive represents that there are no prior Inventions.

6.

Non-Competition.

 

(a)

Executive acknowledges that: (i) the Company and its Affiliates are and will be
engaged in the Business during the term of the Executive’s employment and
thereafter; (ii) the Company and its Affiliates are and will be actively engaged
in the Business throughout the world; (iii) Executive is one of a limited number
of persons who will be developing the Business; (iv) Executive has and will
continue to occupy a position of trust and confidence with the Company after the
date hereof and during the term of the Executive’s employment Executive will
become familiar with the Company’s (and its Affiliates’) trade secrets and with
other proprietary and confidential information concerning the Company (and its
Affiliates) and the Business; (v) the agreements and covenants contained in this
Agreement are essential to protect the Company, its Affiliates and the goodwill
of the Business; (vi) Executive’s employment with the Company and/or its
Affiliates has special, unique and extraordinary value to the Company and its
Affiliates and the Company would be irreparably damaged if Executive were to
provide services to any person or entity in violation of the provisions of this
Section 6; and (vii) Executive has means to support Executive and Executive’s
dependents other than by engaging in the Business, and the provisions of this
Section 6 will not impair such ability.

 

(b)

Executive will not, during the Restricted Period (as defined below), anywhere in
the world (the “Restricted Territory”), directly or indirectly (whether as an
owner, partner, shareholder, agent, officer, director, employee, independent
contractor, consultant, or otherwise) own, operate, manage, control, invest in,
perform services for, or engage or participate in any manner in, or render
services to (alone or in association with any person or entity) or otherwise
assist any person or entity that engages in, or owns, invests in, operates,
manages or controls any venture or enterprise that engages in, the Business. The
term “Restricted Period” means the

 

 

A-4

 

--------------------------------------------------------------------------------






period of time from the date hereof until two (2) years after the termination
for any reason of Executive’s employment relationship with the Company and/or
any Affiliate or any successor thereto (including any termination based on
non-renewal of any employment agreement or arrangement). The Restricted Period
shall be extended for a period equal to any time period that Executive is in
violation of this Section 6. Nothing contained in this Section 6 shall be
construed to prevent Executive from investing in the stock of any competing
corporation listed on a national securities exchange or traded in the
over-the-counter market, but only if Executive is not involved in the business
of said corporation and if Executive and Executive’s associates (as such term is
defined in Regulation 14(A) promulgated under the Securities Exchange Act of
1934, as in effect on the date hereof), collectively, do not own more than an
aggregate of one percent (1%) of the stock of such corporation.

 

(c)

Scope/Severability. The parties acknowledge that the business of the Company and
its Affiliates is and will be national and international in scope and thus the
covenants in this Section 6 would be ineffective if the covenants were to be
limited to a particular geographic area. If any court of competent jurisdiction
at any time deems the Restricted Period unreasonably lengthy, or the Restricted
Territory unreasonably extensive, or any of the covenants set forth in this
Section 6 not fully enforceable, the other provisions of this Section 6, and
this Agreement in general, will nevertheless stand and, to the full extent
consistent with law, continue in full force and effect, and it is the intention
and desire of the parties that the court treat any provisions of this Agreement
which are not fully enforceable as having been modified to the extent deemed
necessary by the court to render them reasonable and enforceable and that the
court enforce them to such extent (for example, that the Restricted Period be
deemed to be the longest period permissible by law, but not in excess of the
length provided for in Section 6(b), and the Restricted Territory be deemed to
comprise the largest territory permissible by law under the circumstances but
not in excess of the territory provided for in Section 6(b)).

  

A-5

 

--------------------------------------------------------------------------------






  

 

7.

Non-Solicitation.

 

(a)

Executive will not, during the Restricted Period, directly or indirectly
(whether as an owner, partner, shareholder, agent, officer, director, employee,
independent contractor, consultant, or otherwise) with or through any individual
or entity:

i.    employ, engage or explicitly solicit for employment any individual who is,
or was at any time during the twelve-month period immediately prior to the
termination of Executive’s employment with the Company and/or any Affiliate for
any reason, an employee of the Company or any of its Affiliates or otherwise
seek to adversely influence or alter such individual’s relationship with the
Company or any of its Affiliates; or

ii.    solicit or encourage any individual or entity that is, or was during the
twelve-month period immediately prior to the termination of Executive’s
employment with the Company or any Affiliate for any reason, a customer,
supplier or vendor of the Company or any Affiliate to terminate or otherwise
alter his, her or its relationship with the Company or any Affiliate.

 

(b)

The Restricted Period shall be extended for a period equal to any time period
that Executive is in violation of this Section 7.

8.

Equitable Remedies.

Executive acknowledges and agrees that the agreements and covenants set forth in
this Agreement are reasonable and necessary for the protection of the Company’s
and its Affiliates’ business interests, that irreparable injury will result to
the Company and its Affiliates if Executive breaches any of the terms of said
covenants, and that in the event of Executive’s actual or threatened breach of
any such covenants, the Company and its Affiliates will have no adequate remedy
at law. Executive accordingly agrees that, in the event of any actual or
threatened breach by Executive of any of said covenants, the Company and its
Affiliates will be entitled to immediate injunctive and other equitable relief,
without posting bond or other security and without the necessity of showing
actual monetary damages. Nothing in this Section 8 will be construed as
prohibiting the Company or any Affiliate from pursuing any other remedies
available to them for such breach or threatened breach, including the recovery
of any damages that they are able to prove.

9.

Breach.

(a)

Executive’s breach of any of the Executive’s obligations under this Agreement
will be deemed a material breach of any employment agreement or arrangement
Executive has with the Company or any of its Affiliates and will constitute
cause or due cause or the like for termination by the Company and/or its
Affiliates, as appropriate.

  

A-6

 

--------------------------------------------------------------------------------






  

 

(b)

In the event that the Company and/or its Affiliates, as appropriate, terminates
Executive without cause or due cause or the like or Executive voluntarily
resigns, Executive will receive severance payments, to the extent entitled under
any employment agreement or arrangement, only if Executive is not in breach of
any of the provisions in this Agreement.

10.

No Right to Employment.

No provision of this Agreement shall give Executive any right to continue in the
employ of the Company or any of its Affiliates, create any inference as to the
length of employment of Executive, affect the right of the Company or its
Affiliates to terminate the employment of Executive, with or without cause, or
give Executive any right to participate in any welfare or benefit plan or other
program of the Company or any of its Affiliates.

11.

Modification and Waiver.

This Agreement may not be modified or amended or terminated except by an
instrument in writing signed by the parties. No term or condition of this
Agreement will be deemed to have been waived, except by written instrument of
the party charged with such waiver. No such written waiver will be deemed to be
a continuing waiver unless specifically stated therein, and each such waiver
will operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

12.

Severability.

Executive acknowledges that the agreements and covenants contained in this
Agreement are essential to protect the Company and its Affiliates and their
goodwill. Each of the covenants in this Agreement will be construed as
independent of any other covenants or other provisions of this Agreement. It is
the intention and desire of the parties that the court treat any provisions of
this Agreement which are not fully enforceable as having been modified to the
extent deemed necessary by the court to render them reasonable and enforceable
and that the court enforce them to such extent.

13.

Notices.

Any notice, consent, waiver and other communications required or permitted
pursuant to the provisions of this Agreement must be in writing and will be
deemed to have been properly given (a) when delivered by hand; (b) when sent by
telecopier (with acknowledgment of complete transmission), provided that a copy
is mailed by U.S. certified mail, return receipt requested; (c) three (3) days
after sent by certified mail, return receipt requested; or (d) one (1) day after
deposit with a nationally recognized overnight delivery service, in each case to
the appropriate addresses and telecopier numbers set forth below:

  

A-7

 

--------------------------------------------------------------------------------






  

 

If to the Company:

CHATT Holdings LLC

c/o Castle Harlan, Inc.
150 East 58th Street
New York, New York 10155
Attn:  Justin Wender
Fax:  (212) 207-8042

With a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue
New York, New York 10022

 

Attn.:

Robert Goldstein, Esq.

 

Fax:

(212) 593-5955

If to Executive:

Each party will be entitled to specify a different address for the receipt of
subsequent notices by giving written notice thereof to the other party in
accordance with this Section 13.

14.

Headings.

The headings and other captions in this Agreement are included solely for
convenience of reference and will not control the meaning and interpretation of
any provision of this Agreement.

15.

Governing Law.

This Agreement has been executed in the State of Pennsylvania, and its validity,
interpretation, performance, and enforcement will be governed by the laws of
such state, except with respect to conflicts of laws principles.

16.

Binding Effect.

This Agreement will be binding, upon and inure to the benefit of Executive, the
Company, and their respective successors and permitted assigns; provided,
however, that Executive may not assign this Agreement or any part hereof.

17.

Survival.

The provisions in this Agreement shall survive the termination of Executive’s
employment with the Company.

  

A-8

 

--------------------------------------------------------------------------------






  

 

18.

Compliance.

In order to monitor compliance with the terms of this Agreement, Executive
agrees to give written notice, including a pertinent description, to the Company
of each position of employment, ownership of more than one percent (1%) of the
stock of any corporation, participation with another entity or organization
(except for religious institutions or charitable organizations not related to
the Business) which Executive obtains during the Restricted Period.

19.

No Strict Construction.

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rule of strict construction
will be applied against any person.

  

A-9

 

--------------------------------------------------------------------------------






  

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has signed this Agreement, as of the date
written below.

 

 

 

 

EXECUTIVE:


Date:

 

 

 



 

 


CHATT HOLDINGS LLC

         

 



 

By: 



 

 

 

 

Its:

 

 

 

 

 

 

 

  

A-10

 

--------------------------------------------------------------------------------






EXHIBIT B

SEPARATION AGREEMENT AND GENERAL RELEASE

AMES TRUE TEMPER, INC. (“Company”), and          (“Executive”), agree that this
Separation Agreement and General Release (“Agreement”) sets forth their complete
agreement and understanding regarding the termination of Executive’s employment
with Company.

1.    Separation Date. Executive’s employment with Company will terminate
effective _______________ (the “Separation Date”). Executive agrees to return
all Company property to Company no later than the Separation Date. Except as
specifically provided below, Executive shall not be entitled to receive any
benefits of employment following the Separation Date.

2.    Consideration of Company. In consideration for the releases and covenants
by Executive in this Agreement, Company will provide Executive with the
following: insert consideration as set forth in Employment Agreement

3.    Executive Release of Rights. Executive (defined for the purpose of this
Paragraph 3 as Executive and Executive’s agents, representatives, attorneys,
assigns, heirs, executors, and administrators) irrevocably, fully, and
unconditionally releases the Released Parties (defined as the Company, ATT
Holding Co., CHATT Holdings, Inc., CHATT Holdings LLC, Castle Harlan Partners
IV, L.P., and each of their affiliated companies, parents, subsidiaries,
predecessors, successors, assigns, divisions, related entities and any of their
past or present employees, officers, agents, insurers, attorneys,
administrators, officials, directors, shareholders, employee benefit plans, and
the sponsors, fiduciaries, or administrators of the Company’s employee benefit
plans) from any and all liability, claims, demands, actions, causes of action,
suits, grievances, debts, sums of money, agreements, promises, damages, back and
front pay, costs, expenses, attorneys’ fees, and remedies of any type, arising
or that may have arisen out of or in connection with Executive’s employment with
or termination of employment from the Company, from the beginning of time to the
date hereof, including but not limited to claims, actions or liability under:
(1) Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000 et seq., the
Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age Discrimination
in Employment Act, the Americans with Disabilities Act of 1990, 42 U.S.C. §12101
et seq., the Fair Labor Standards Act, 29 U.S.C. §201 et seq., the Family and
Medical Leave Act of 1993, 29 U.S.C. §2601 et seq., the Workers’ Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act of
1974, 29 U.S.C. §1001 et seq., Pennsylvania Human Relations Act Pa., Stat. Ann.
tit.43, §§ 951 et seq., all as amended; (2) any other federal, state or local
statute, ordinance, or regulation regarding employment, termination of
employment, or discrimination in employment, and (3) the common law relating to
employment contracts, wrongful discharge, defamation, or any other matter.

4.    Waiver of Reinstatement. Executive waives any reinstatement or future
employment with Company and agrees never to apply for employment or otherwise
seek to be hired, rehired, employed, re-employed, or reinstated by Company or
any of its affiliated companies or corporations.

  

B-1

 

--------------------------------------------------------------------------------






5.    No Disparagement or Encouragement of Claims. Executive agrees not to make
any oral or written statement that disparages or places any Released Party in a
false or negative light. Executive further agrees not to encourage or assist any
person who files a lawsuit, charge, claim or complaint against the Released
Parties unless Executive is required to render such assistance pursuant to a
lawful subpoena or other legal obligation. The Board of Directors (and each of
its individual members) and the Chief Executive Officer of the Company agree not
to make (outside the Company; or within the Company, except as may be reasonably
necessary to conduct the business of the Company) any oral or written statement
that disparages or places Executive in a false or negative light; and these
individuals further agree not to encourage or assist any person who files a
lawsuit, charge, claim or complaint against Executive unless such individuals
are required to render such assistance pursuant to a lawful subpoena or other
legal obligation.

6.    Cooperation of Executive. Executive agrees to cooperate with Company in
any reasonable manner as Company may request, including but not limited to
furnishing information to and otherwise consulting with the Company; and
assisting Company in any litigation or potential litigation or other legal
matters, including but not limited to meeting with and fully answering the
questions of Company or its representatives or agents, and testifying and
preparing to testify at any deposition or trial. Company agrees to compensate
Executive for any reasonable out of pocket expenses incurred as a result of such
cooperation.

7.    Non-admission/Inadmissibility. This Agreement does not constitute an
admission by Company that any action it took with respect to Executive was
wrongful, unlawful or in violation of any local, state, or federal act, statute,
or constitution, or susceptible of inflicting any damages or injury on
Executive, and Company specifically denies any such wrongdoing or violation.
This Agreement is entered into solely to resolve fully all matters related to or
arising out of Executive’s employment with and termination from Company, and its
execution, and implementation may not be used as evidence, and shall not be
admissible in a subsequent proceeding of any kind, except one alleging a breach
of this Agreement.

8.    Severability. The provisions of this Agreement shall be severable and the
invalidity of any provision shall not affect the validity of the other
provisions.

9.    Governing Law. This Agreement shall be governed by and construed in
accordance with laws and judicial decisions of the State of Pennsylvania,
without regard to its principles of conflicts of laws.

10.    Scope of Agreement. Executive understands that he remains bound to those
provisions in the Executive’s Employment Agreement, signed on _________ ___,
2008, which survive the termination of the Executive’s employment, including but
not limited to, those provisions in Paragraphs 9-11, 14, 19 and 20 of such
Employment Agreement. Except as specifically set forth in such provisions, this
Agreement contains the entire agreement and understanding between Executive and
Company concerning the matters described herein, and supersedes all prior
agreements, discussions, negotiations, understandings and proposals of the
parties. The terms of this Agreement cannot be changed except in a subsequent
document signed by both parties.

11.    Revocation Period. Executive has the right to revoke this Agreement for
up to seven days after he signs it. In order to revoke this Agreement, Executive
must sign and send a written notice of the decision to do so, addressed to
[name] at [insert title, and address], and that written notice must be received
by Company no later than the eighth day after Executive signed this Agreement.
If Executive revokes this Agreement, Executive will not be entitled to any of
the consideration from Company described in paragraph 2 above.

  

B-2

 

--------------------------------------------------------------------------------






12.    Voluntary Execution of Agreement. Executive acknowledges that:

 

a.

Executive has carefully read this Agreement and fully understands its meaning;

 

b.

Executive had the opportunity to take up to 21 days after receiving this
Agreement to decide whether to sign it;

 

c.

Executive understands that the Company is hereby advising him, in writing, to
consult with an attorney before signing it;

 

d.

Executive is signing this Agreement, knowingly, voluntarily, and without any
coercion or duress; and

 

e.

everything Executive is receiving for signing this Agreement is described in the
Agreement itself, and no other promises or representations have been made to
cause Executive to sign it.

13.    Nondisclosure. Executive shall not disclose the contents or substance of
this Agreement to any third parties, other than the Executive’s attorneys,
accountants, or as required by law and shall instruct each of the foregoing not
to disclose the same.

 

 

 

COMPANY

 

       



 

By: 



Executive Signature

 


Title: 

 


Dated:

 

 


Dated:

 

  

B-3

 

--------------------------------------------------------------------------------